Page, J.:
The defendant Smith was the only .one to appear and oppose the motion although all the defendants and one of the statutory trustees of the Doe Run Lead Company were served with notice thereof. I cannot see how the defendant Smith is aggrieved by the bringing in of these statutory trustees as parties defendant. (See Holmes v. Camp, 219 N. Y. 359, 373.) The questions discussed by my brother Shearn might have been raised by the statutory trustees, if they had been so advised, but until the questions are raised in a manner properly to bring them before the court, I do not think they should be considered. In an equity action the plaintiff is generally allowed to bring in as many defendants as he deems necessary to full and adequate relief, and where a party defendant has died, or a corporation defendant has been dissolved, pending the suit, it is proper for the court by a supplemental summons and complaint to bring in the personal representatives, receivers, trustees or whatever person represents, or is vested with the property, of such defendant. When these representatives have been served, they can then, if they are so advised, by proper pleading, assert whatever claims or defenses they may have.
For these reasons I concur in the result only of Mr. Justice Shearn’s opinion.
Order affirmed, with ten dollars costs and disbursements.